COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 LIZZET GANDARA,                              §               No. 08-17-00112-CR

                      Appellant,              §                 Appeal from the

 v.                                           §                205th District Court

 THE STATE OF TEXAS,                          §             of El Paso County, Texas

                      State.                  §               (TC# 20160D05174)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until December 20, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before December 20, 2017.

       IT IS SO ORDERED this 2nd day of November, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.